DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 have been rejected.
37 CFR 1.105 Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
I. Establishing Necessity
Examiner acknowledges the burden that may be placed on Applicant. See MPEP 704.11. As such, Examiner will narrowly tailor the requirement. MPEP 704.11 establishes at least two reasons:
(A) the examiner’s search and preliminary analysis demonstrates that the claimed subject matter cannot be adequately searched by class or keyword among patents and typical sources of non-patent literature, or
(B) either the application file or the lack of relevant prior art found in the examiner’s search justifies asking the applicant if he or she has information that would be relevant to the patentability determination.
Under Section (A), Examiner has performed seventy six search (76) strings in PE2E search tool. When looking for the term “multiplicative inverse” and “secure inverse” found in Claim 14. Few or no 1 Examiner performed multiple google searches along with a ProQuest Search which are herein attached.2 It appears that multiplicative inverse is a term of art for ECDSA but no results appear for “secure inverse.” Additionally, quickly notes that the Spec. uses “Secret Share Joining,” “Secure Multiplication,” and other terms that may not be terms of art. Rather they may be coined terms used by Applicant thereby making the formulas unsearchable. See Section Defining Terms of Art found in Spec infra. Compare Spec. at p. 11 (using term of art of “Lagrange Polynomial Interpolation”).
Also, according to the search notes and time stamps in Pe2e, the time stamps in ProQuest; and time stamps in Ip.com, Examiner has spent multiple days searching.

II. Interrogatories
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Is “Secret Share Joining” a term of art in blockchain or cryptography?
Is “Secret Share Joining” in the Spec. derived from Shamir Secret Sharing?
Is “Secret Share Joining” in the Spec. derived from any other Secret Sharing scheme but not including Shamir Secret Sharing?
Is “Secure Multiplication” a term of art in blockchain or cryptography?
Is “Secure Inverse” a term of art in blockchain or cryptography?
Is “Secure Inverse” the inventor’s own derived formula?
Are any of the formulas/math in the Spec. derived from Diffie or Hellman or modifications of the work of Diffie Hellman like FFC DH3; ECC CDH?45

III. Other Requirements
If Secure Inverse is not a term of art, provide a list of keywords to search for the corresponding formula in the Spec. If it is a term of art, note N/A.
If any of the formulas/math in the Spec. are derived from Diffie or Hellman or modifications of the work of Diffie Hellman like FFC DH and ECC CDH, please note the page and line number of such formulas in the Spec. If not, note N/A.
If any of the formulas/math in the Spec. are derived from Diffie or Hellman or modifications of the work of Diffie Hellman like FFC DH and ECC CDH, provide a list of keywords for this subject matter. If not, note N/A.

IV. Reference Request
If Secure Inverse is not a term of art in blockchain or cryptography:
please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing secure inverse. For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter. Otherwise note N/A.

V. Standardized Information

The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Please read Conclusion section.

Examiner’s Comments
Examiner Notes for Model Clarity
Claim 7 recites: “A [] method…using a blockchain…obtaining […] searching a blockchain….” Examiner is taking the language as a singular blockchain when reading the preamble and the element as a whole. See MPEP 2173.05(e) (“Obviously, however, the failure to provide explicit antecedent basis for terms does not always render a claim indefinite.”).
Annotation of Claims for Reference
Claim 1 is annotated as follows:
[(1a)] obtaining a first public key associated with the output nodes;
[(1b)] obtaining a key share of a second private key associated with the input nodes, the second private key is unknown to any of the input nodes;
[(1c)] collaborating in deriving a second public key corresponding to the second private key using secret share joining;
[(1d)] collaborating in deriving a shared secret using the first public key, the key share, and secret share joining; and
[(1e)] generating a first blockchain transaction that receives data records from the multiple input addresses and that has a stealth address as an output address, wherein the stealth address is based on the first public key and the shared secret.
(end.)

Since the Application is math based, Examiner has mapped the language from Spec. for support as follows:
[(1a)] obtaining a first public key (referred to as “Q” on p. 19)6 associated with the output nodes (p. 19 “public key Q is made available to any interested party”);
[(1b)] obtaining a key share (p. 11 (distribution process), e_i on p. 19) of a second private key (e on p. 19) associated with the input nodes, the second private key is unknown to any of the input nodes;
[(1c)] collaborating in deriving a second public key (referred to as “P” on p. 19) (p. 4, 19 (“a public key P = e X G using Share Joining”)) corresponding to the second private key using secret share joining (same);
[(1d)] collaborating in deriving a shared secret (referred to as “c” on p. 19) using the first public key (“Q”), the key share, and secret share joining; and 
[(1e)] generating a first blockchain transaction (p. 20) that receives data records from the 

Claim 7 is annotated as follows:
[(2a)] obtaining a key share of a first private key associated with the output nodes, the first private key being unknown to any of the output nodes, the first private key being associated with a first public key;
[(2b)] searching a blockchain for a first blockchain transaction containing a second public key associated with the input nodes, the first blockchain transaction identifying the multiple input addresses and having a stealth address as an output address;
[(2c)] collaborating in deriving a shared secret using the second public key extracted from the first blockchain transaction, the key share, and secret share joining;
[(2d)] determining the stealth address using the first public key and the shared secret and comparing the determined stealth address to the output address of the first blockchain transaction to confirm they match; and
[(2e)] collaborating in signing a second blockchain transaction to distribute data records pooled in association with the stealth address to the multiple output addresses, wherein signing includes employing an elliptic curve digital signature algorithm using the shared secret and the key share.
(end.)

Defining Terms of Art found in Spec.
Given the mathematical nature of the instant App., Examiner is using the follow references below for defining terms in the art. See MPEP 2131.01, Item (B). These references may be used in §103 in a minor capacity as non-teaching references. See MPEP 2142 (In re Hoch, 428 F.2d 1341, 1342 n.3 166 USPQ 406, 407 n. 3 (CCPA 1970)).

Term of Art of Secret Sharing
On page 11, the instant Application discloses and possibly represents these formulae as the inventor’s own work as: “A technique called ‘threshold signature sharing’ has been developed [passive voice] to enable splitting[.]” (Examiner’s emphasis.) Based on the Examiner’s finding, this is work by the another. See MPEP 2129; C.f. Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 &n.7, 134 S. Ct. 2120, 2129 & n.7 (citing Federal Trade Commission, The Evolving IP Marketplace: Aligning Patent Notice and Remedies With Competition 85); Federal Trade Commission, The Evolving IP Marketplace: Aligning Patent Notice and Remedies With Competition 85 (“Moreover, particularly in software contexts, researchers and applicants may describe the same invention using different words[.]”) (persuasive treatise for searching software as obfuscated).
Examiner is taking this known process as at least “Secret Sharing” found in Zyskind in Efficient Secure Computation Enabled by Blockchain, and more likely than not, a specific species called Shamir’s Secret Sharing. Examiner is also taking this as admitted prior art given the passive voice, not the inventor originally generated formulae.
Further, cutting in favor of this canonical definition and cutting in favor of admitted prior art is WO 2017/145010 A1 (‘010) which is a co-pending Application which antedates the instant filing date. On p. 4, ‘010 discloses without the use of the passive voice: “Shamir’s Secret Sharing Scheme may be used to split the verification elements into shares.” See also pp. 13 (using Shamir Secret Sharing), 14 (same), 32 (same).

Term of Art of Elliptic Curve Cryptography Cofactor Diffie-Hellman (ECC CDH) Primitive
On page 19, Applicant defines shared secret as c = H(e X Q). As best understood, Examiner understands this similar to or as Diffie-Hellman Elliptic Curve protocol found in NIST SP 800-56A at p. 41; see also New Directions in Cryptography by Diffie et al. Examiner notes that the same notation of P and See MPEP 2129. C.f. Nautilus, supra; Federal Trade Commission, supra.
NIST outlines FFC DH and ECC CDH for Diffie Hellman. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

I. Unclear Scope/Ambiguous —Nodes Unclear
Claim 1 in the preamble which has a limiting effect as a whole recites with bracketing added: “A computer-implemented method…each address being controlled by a respective input node or output node, the method, implemented at one of the input nodes [(expressly singular)], comprising…” Claim 1 recites with bracketing an implicitly plural set of actors of “collaborating [(implicitly plural)] in deriving a second public key […] collaborating….” Additionally, the elements of collaborating recite double gerundial-like language of: “collaborating in deriving a second public key….”
Reading in light of the Spec., page 12 discloses: 

    PNG
    media_image1.png
    232
    822
    media_image1.png
    Greyscale

Figure 1 reproduced from Spec. (finding pi (π) as group)
Similarly, p. 22 discloses: “[T]he input node collaborates with other input nodes in Group A to derive the second public key P using secret share joining.” Id. (italic in original; emphasis added). With some weight Examiner is considering the plain meaning of the word.7 See MPEP 2111 (extrinsic evidence with lesser weight). The language of pi (π) refers to the “group.” As such, the language of “collaborating” must refer to the plurality of nodes or input nodes. That is, the language of “collaborating” and “second public key” generation is done by the whole group, not a single node.
It is unclear whether the elements of “collaborating” are directed toward the totality of input nodes or just one input node when the claims are read as a whole. See MPEP 2173.02(I) (citing In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring)).

Ambiguous Standard for Element (1c) and other elements 
Single Input Node versus Multiple Input Nodes
Broader Meaning with Single Node
Narrower Meaning with Plurality of Nodes

deriving [by the plurality of input nodes] a second public key corresponding to a second private key by collaborating [with the plurality of input nodes] using secret share joining


Elements (1d) of claim 1 and elements (2c)/(2e) of claim 7 are rejected under the same line of reasoning. Dependent claims 4, 5, 10, 11, 12, and 14 are rejected under the same line of reasoning per the language of “collaborating.”
Dependent Claims are rejected as each includes all the limitations of the independent claim.

II. Secret Share Joining — Unclear Scope
Claim elements (1c) and (1d) in claim 1 and element (2c) in claim 7 and claim 10 use the language “secret share joining.” Reading in light of the Spec., support can be found in page 12. Page 12 discloses: “This process may be referred to as ‘Secret Share Joining’”. (Examiner’s Emphasis.) 
Later, Spec. (p. 12) discloses Elliptical Curve cryptography along with other mathematical formulas reproduced below with Examiner’s annotations.

    PNG
    media_image2.png
    715
    965
    media_image2.png
    Greyscale

It is unclear how much of the algorithm/math is to be read into the claims per the language of “[t]his process.” The language of “This” does not point out and distinctly claim. Further, the Spec. uses the language of “process,” not formula, equation, or anything with precision.
Claim 14 is rejected under the same line of reasoning per the language of “secure inverse” and “secure multiplication” in light of the Spec. at pp. 13-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10-13, and 15-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tomlinson GB2538022 in view of Yang et al. (“Survey of Confidentiality and Privacy Preserving Technologies”).
Regarding claims 1, 15, 16 Tomlinson teaches a key generation protocol from composites (denoted as Ω in Fig. 2) from multiple players. In one field of user, this key generation protocol may be used within cryptocurrency as seen in Fig. 17 whereby blocks are signed off by the generated private key. Tomlinson teaches as follows:
A computer-implemented method to participate in a data record distribution process using a blockchain (0082 (“cryptocurrency blockchain…block of transactions”)),…
[(1b)] obtaining a key share (ei) (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably) of a second private key (e) i.”)) associated with the input nodes (0007 “quorum of k active players is formed”), the second private key is unknown to any of the input nodes (0043 “Notice the same key is produced despite the key components [from other players is] different.”);
[(1c)] collaborating in deriving a second public key (P) (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043) corresponding to the second private key using secret share joining (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”);
…and secret share joining; and (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043)
v[(1e)] generating a first blockchain transaction (0082 “block of transactions”) that receives data records from the multiple input (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably)…
While Tomlinson teaches a key generation protocol using Shamir Secret Exchange, Tomlinson does not teach (i) agreeing between Alice/Bob Exchange based on or equal to Diffie Hellman; (ii) mixing multiple inputs/outputs; and (iii) creating stealth address with the language as follows:
the data record distribution process including multiple input addresses and multiple output addresses, each address being controlled by a respective input node or output node, the method, implemented at one of the input nodes, comprising:
[(1a)] obtaining a first public key (Q) associated with the [recipient];
[(1d)] collaborating in deriving a shared secret (c) using the first public key (Q), the key share (e_i),
addresses and that has a stealth address as an output address, wherein the stealth address is based on the first public key and the shared secret.
Yang teaches:
the data record distribution process including multiple input addresses and multiple output addresses (p. 5 “another address”, p. 8 “Bitcoin address or Ethereum accounts”, pp. 12–13 “address”, p. 16 “input and output addresses”) (Examiner’s underlining to emphasize the plural for Coinjoin), each address being controlled by a respective input node or output node, the method, implemented at one of the input nodes, comprising (p. 13 Picture of “Parent Public Key” is published):
[(1a)] obtaining a first public key (Q) associated with the [recipient] (p. 13 Picture of “Parent Public Key” is published);
[(1d)] collaborating in deriving a shared secret (c) using the first public key (Q), the key share (e_i), (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added)
addresses and that has a stealth address as an output address (pp. 13-14 Section “Stealth Addresses”, p. 14; see also p. 13 (explaining benefit of stealth addresses versus “[o]ne-time use payment addresses”)), wherein the stealth address is based on the first public key and the shared secret (c X G) (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added).

Motivation
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the key generation teachings of Tomlinson with the DH protocol of Yang in order to increase the confidentiality/privacy of the sender and recipient and to increase the confidentiality/privacy of the amount sent by mixing and matching protocols. See Yang at p. 10 (showing table and corresponding benefits of Stealth Addresses and the like).

Regarding claim 2 Tomlinson teaches:
wherein the first blockchain transaction (0082 (“cryptocurrency blockchain…block of transactions”)) and copy of the second public key (P) (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043).
Tomlinson does not teach:
includes a non-transactional code
Yang teaches:
includes a non-transactional code (Compare p. 12 (“transaction details are still published”) with p. 13 (“publishes public key”))
Note: non-transactional code can be found in p. 17 of the Spec. (“In some cases, the data field may be marked or specified by a specific code or signal to indicate that the fields contain non-transactional data.”).

Regarding claim 4 Tomlinson teaches:
wherein collaborating in deriving the second public key comprises calculating a term of a first Lagrange polynomial interpolation (p. 2 “Lagrange polynomial interpolation”) that includes the key share (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably), and summing the term with terms of the first Lagrange polynomial provided by other input nodes (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”).

Regarding claim 5 Tomlinson teaches:
wherein collaborating in deriving…comprises calculating a term of a second Lagrange 
Tomlinson does not teach:
the shared secret…
Yang teaches:
the shared secret (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added)

Regarding claim 6 Tomlinson teaches:
wherein generating the first blockchain transaction (0082 “block of transactions”)…as the sum of the first public key and a secret public key (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”)…
Tomlinson does not teach:
includes determining the stealth address…having the shared secret as a corresponding private key.
Yang teaches:
includes determining the stealth address (pp. 13-14 Section “Stealth Addresses”, p. 14)… having the shared secret as a corresponding private key (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added).

Regarding claims 7, 17, and 18 Tomlinson teaches:
A computer-implemented method to participate in a data record distribution process using 
[(2a)] obtaining a key share (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably) of a first private key associated with the output nodes (0085 (disclosing blockchain Species) (“generate…the private key Xi.”)), the first private key being unknown to any of the output nodes, the first private key being associated with a first public key (0043 “Notice the same key is produced despite the key components [from other players is] different.”);
…associated with the input nodes (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043),…
and secret share joining; (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043)
[(2e)] collaborating in signing a second blockchain transaction to distribute data records (0086-0087 “signing block”)…
Tomlinson does not teach:
the data record distribution process including multiple input addresses and multiple output addresses, each address being controlled by a respective input node or output node, the method, implemented at one of the output nodes, comprising:
[(2b)] searching a blockchain for a first blockchain transaction containing a second public key
the first blockchain transaction identifying the multiple input addresses and having a stealth address as an output address;
[(2c)] collaborating in deriving a shared secret using the second public key extracted from the first blockchain transaction, the key share,…
[(2d)] determining the stealth address using the first public key and the shared secret and comparing the determined stealth address to the output address of the first blockchain 
pooled in association with the stealth address to the multiple output addresses, wherein signing includes employing an elliptic curve digital signature algorithm using the shared secret and the key share.
Yang teaches:
the data record distribution process including multiple input addresses and multiple output addresses (p. 5 “another address”, p. 8 “Bitcoin address or Ethereum accounts”, pp. 12–13 “address”), each address being controlled by a respective input node or output node, the method, implemented at one of the output nodes, comprising (p. 13 Picture of “Parent Public Key” is published):
[(2b)] searching a blockchain (“Because the recipient [in this Application the output nodes as a whole] does not know…address…he or she must scan all transactions and attempt to generate the secret key[.]”) (Examiner’s emphasis.) for a first blockchain transaction containing a second public key (p. 8 (showing Public Key 1, 2, and 3 embedded in block transactions))
the first blockchain transaction identifying the multiple input addresses (p. 15 “Adam” and “Bob” as input versus “Chris” and “David” as output) and having a stealth address as an output address (pp. 13-14 Section “Stealth Addresses”, p. 14);
[(2c)] collaborating in deriving a shared secret (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added) using the second public key extracted from the first blockchain transaction, the key share (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added),
[(2d)] determining the stealth address using the first public key and the shared secret and comparing the determined (“Because the recipient [in this Application the output nodes as a scan all transactions and attempt to generate the secret key[.]”) (Examiner’s emphasis.)  stealth address to the output address of the first blockchain transaction (pp. 13-14 Section “Stealth Addresses”, p. 14) to confirm they match; and (“Because the recipient [in this Application the output nodes as a whole] does not know…address…he or she must scan all transactions and attempt to generate the secret key[.]”) (Examiner’s emphasis.)
pooled in association with the stealth address to the multiple output addresses (pp. 14-16 (discussing mixing and more specifically Coinjoin) (pp. 13-14 Section “Stealth Addresses”, p. 14), wherein signing includes employing an elliptic curve digital signature algorithm (p. 5 “elliptic curve cryptography”) using the shared secret and the key share (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added).

Regarding claim 8 Yang teaches:
wherein searching the blockchain (“Because the recipient [in this Application the output nodes as a whole] does not know…address…he or she must scan all transactions and attempt to generate the secret key[.]”) (Examiner’s emphasis.) comprises identifying transactions containing a non-transactional code (Compare p. 12 (“transaction details are still published”) with p. 13 (“publishes public key”)).

Regarding claim 10 Tomlinson teaches:
further comprising collaborating in deriving the first public key corresponding to the first private key using secret share joining (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043).

Regarding claim 11 Tomlinson teaches:
wherein collaborating in deriving the first public key comprises calculating a term of a first Lagrange polynomial interpolation (p. 2 “Lagrange polynomial interpolation”) that includes the key share (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably), and summing the term with terms of the first Lagrange polynomial provided by other output nodes (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”).

Regarding claims 12 Tomlinson teaches:
wherein collaborating in deriving…comprises calculating a term of a second Lagrange polynomial interpolation that includes the key share and the second public key, and summing the term with terms of the second Lagrange polynomial from other output nodes (Fig. 2 Item Items “Ω1, Ω2, Ω3” as input; 0043 “Kx=…26608 [from Omegas]”).
Tomlinson does not teach:
the shared secret 
Yang teaches:
the shared secret (p. 13 & n. 14 “using a variant of Diffie-Hellman key exchange protocol14”) (footnote in original; emphasis added)

Regarding claims 13 Tomlinson teaches:
as the sum of the first public key (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum portion,” “key fragment,” or “key component” interchangeably)…having the shared secret as a corresponding private key (Fig. 2 Item Items “Ω1, Ω2, Ω3”; 0007 (using “quorum 
Tomlinson does not teach:
wherein determining the stealth address includes determining the stealth address…and a secret public key 
Yang teaches:
wherein determining the stealth address includes determining the stealth address (pp. 13-14 Section “Stealth Addresses”, p. 14)… and a secret public key (defined as c X G on page 20 of Spec.)

Claims 2, 3, and 9 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tomlinson and Yang et al. in view of Admitted Prior Art (APA).
Regarding claim 2 while Tomlinson and Yang are sufficient in terms of art, Examiner additionally notes that includes a non-transactional code (APA p. 17 (“Bitcoin protocol”)) is admitted prior art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Tomlinson and Yang with the OP_RETURN function in order to publish non-transaction data on the blockchain as seen in Yang (p. 13) in order to establish cryptographic protocols through a blockchain as a medium.

Regarding claim 3 Tomlinson teaches:
and wherein the copy of the second public key (Fig. 2 Item “Key Kx”; 0007 “by combining all k player key components together”; 0043)…in the first blockchain transaction (0082 (“cryptocurrency blockchain…block of transactions”)).
Neither Tomlinson nor Yang teach:
wherein the non-transactional code is OP_RETURN or a functional equivalent… follows the 
APA teaches:
wherein the non-transactional code is OP_RETURN or a functional equivalent ((APA p. 17 (“Bitcoin protocol”))…follows the OP RETURN (APA p. 17 (“Bitcoin protocol”))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Tomlinson and Yang with the OP_RETURN function in order to publish non-transaction data on the blockchain as seen in Yang (p. 13) in order to establish cryptographic protocols through a blockchain as a medium.

Regarding claim 9 Tomlinson teaches:
in the first blockchain transaction (0086-0087 “signing block”).
Tomlinson does not teach:
wherein the non-transactional code comprises OP_RETURN, and wherein the second public key follows the OP_RETURN 
Yang teaches:
and wherein the second public key (p. 13 “Parent Public Key” as published) 
Neither Tomlinson nor Yang teach:
wherein the non-transactional code comprises OP_RETURN,… follows the OP_RETURN
APA teaches:
wherein the non-transactional code comprises OP_RETURN (APA p. 17 (“Bitcoin protocol”)),… follows the OP_RETURN (APA p. 17 (“Bitcoin protocol”))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Tomlinson and Yang with the OP_RETURN function in order to publish non-transaction data on the blockchain as seen in Yang (p. 13) in order to establish cryptographic protocols through a blockchain as a medium.

Conclusion
Conclusion as to the Requirement
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS G KERITSIS/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., L76 ((@ad<"20170407" OR @pd<"20170407" OR @rlad<"20170407" OR @prad<"20170407") AND (multiplicative WITH inverse) AND (bit*coin OR bitcoin OR block*chain OR blockchain OR public ledger OR distributed ledger)).
        2 ECDSA AND "multiplicative inverse".
        3 Finite Field Cryptography Diffie-Hellman.
        4 Elliptic Curve Cryptography Cofactor Diffie-Hellman.
        5 Please reference NIST SP 800-56A.
        6 P and Q are mathematically interchangeable.
        7 See, e.g., Merriam Webster Dictionary (Online Ed.) at collaborate, definition 1 (“to work with another person or group in order to achieve or do something”) (emphasis added), available at https://www.merriam-webster.com/dictionary/collaborating?utm_campaign=sd&utm_medium=serp&utm_source=jsonld.